Court Ordered Defendants to be Served
                                                                                                                                        FILED IN
                                                                                                                                 4th COURT OF APPEALS
Name                           Address                          City, State, Zip              Served     Notes                            Subsitute
                                                                                                                                  SAN ANTONIO,      Service
                                                                                                                                                  TEXAS
Aida Vera Olguin               8721 Ipswich Bay Drive           Austin, TX 78747                09/22/14                         12/22/15 3:23:40 PM
Albesa Longoria                                                                                                                    KEITH E. HOTTLE
c/o Norma Longoria             5412 Princess CT Lake            Dallas, TX 75065                   09/23/14                              Clerk
Amalia Longoria Cuellar        2418 S. FM 2191                  Falfurrias, TX 78355               09/22/14
                                                                                                              returned on or about
                                                                                                              10/1/2014                  12/05/14 - Requested Motion for
Anadelia Villarreal            1917 Central Avenue              Port Lavaca, TX 77979         no              unable to forward          Substitute Service
Ariel Ramirez                  223 Ranch Country Drive          LaVernia, TX 78121             9/22/2014
Arturo Garza                   4514 Megal Drive                 Corpus Christi, TX 78413         09/22/14
Audelia Villarreal Sanchez     PO Box 363                       Port Lavaca, TX 77979            09/22/14
Daniel Juarez III              PO Box 427                       Manor, TX 78653                  09/24/14
Elma E. Rodriguez              6800 E. FM 916                   Grandview, TX 76050              09/23/14
Elva L. Hyde                   349 YU Jones Road                Richmond, TX 77469               09/22/14
Elva Perez Morales Estate      559 S. Business Hwy 281          Encino, TX 78353                 09/22/14
Elva Villarreal Rosas          PO Box 7641                      Victoria, TX 77903               09/23/14
Enrique Longoria
c/o Micaela De Luna Longoria   1815 Ann Street                  Edinburg, TX 78539                  9/20/14
Ernestine E. Bazan             206 Lariat Lane                  Victoria, TX 77901                 09/24/14
Flora L. Garza                 515 Terrace Drive                Austin, TX 78704                   09/23/14
Hector Gutierrez               817 FM 755                       Encino, TX 78353                   09/22/14
                                                                                                              returned on or about
                                                                                                              10/21/14 unclaimed;        12/05/14 - Requested Motion for
Hector Villarreal              20613 Alta Vista Court, Apt A    Harlingen, TX 78550           no              unable to forward          Substitute Service
Homer Escalante                4366 FM 236                      Victoria, TX 77905                 09/20/14
Joe Warren Friend, Jr.         5102 Green Talley Trail          San Antonio, TX 76904              09/23/14
John O. Hastings, Jr.          3661 Wickersham Lane             Houston, TX 77027                  10/14/14



                                Green highlighted fields indicate Court Ordered Defendents that were served.
                                Yellow highlights indicate unserved.
John V Espinoza, Guardian for Hollie
Elizabeth Espizona                   204 Kirkwall                        Victoria, TX 77901                 10/06/14

John V. & Amelia Villarrreal Espinoza   204 Kirkwall                     Victoria, TX 77901                 10/06/14
Jose E. Gutierrez                       2419 Briarwood Drive             Mission, TX 78574                  09/24/14
Jose Ovidio Garza                       482 S. Business HWY 281          Encino, TX 78353                   09/22/14
Juan Longoria                           3706 Tiger Lane                  Corpus Christi, TX 78415           09/22/14

                                                                                                                       returned on or about
                                                                                                                       10/27/2014 unable to      12/05/14 - Requested Motion for
Kenneth D. Crews                        401 E. Yarrow Avenue             McAllen, TX 78504             no              forward                   Substitute Service

                                                                                                                       returned on or about       12/05/14 - Requested Motion for
Lisabeth J Crews                        1312 Nightgale Drive             Cedar Park, TX 78613          no              10/09/14 unable to forward Substitute Service

                                                                                                                     new address - PO Box
Longoria Santa Rosa Ranch                                                                                            470714
c/o Claude C. Longoria                  9508 Campton Farms               San Antonio, TX 78250              09/30/14 Fort Worth, TX 76147-0714
Maria E. & Joe M. Rivera                579 Hackberry Bend               Port Lavaca, TX 77979              09/22/14
Max Luther III                          4971 Cherry Hills                Corpus Christi, TX 78413           09/20/14
Merardo & Elma Lydia Villarreal         146 County Road 309              Encino, TX 78353                   09/22/14
Michele L. Ramirez                      214 Roswell Canyon               San Antonio, TX 78245              09/20/14
Noble Royalties, Inc.                   PO Box 660082                    Dallas, TX 75266                   09/23/14
Noe Juarez                              PO Box 457                       Manor, TX 78653                    09/23/14
Noel Garza                              PO Box 197                       Falfurrias, TX 78355               09/25/14
Noel Villarreal                         PO Box 5784                      Victoria, TX 77903                 09/23/14
Noelia Trevino Herrera                  1014 FM 755                      Encino, TX 78353                   09/22/14
Olga T. Cantu                           PO Box 49                        Encino, TX 78353                   09/22/14
Olivia P. Longoria
c/o Sylvia L. Cuellar                   2010 East Hwy 285                Falfurrias, TX 78355               09/20/14
Ovidio & Cleotilde Escalante            4606 E. North Street             Victoria, TX 77901                 09/21/14
Pedro Ramirez, Jr.                      4416 Idledale Drive              Fort Collins, CO 80527             09/23/14
Praxis Energy LLC                       5004 Polo Parkway                Midland, TX 79705                  09/22/14


                                                  Green highlighted fields indicate Court Ordered Defendents that were served.
                                                  Yellow highlights indicate unserved.
R.W. Gribble, III                     3402 Shore Crest Drive           Dallas, TX 75232                   10/10/14


                                                                                                                     returned on or about
                                                                                                                     10/20/2014               12/05/14 - Requested Motion for
R.W. Gribble, Jr.                     3402 Shore Crest Drive           Dallas, TX 75232              no              unable to forward        Substitute Service
Renaldo Perez, Jr.                    119 County Road 312              Encino, TX 78353                   09/23/14
Rene Longoria                         19335 Oneida Road                Apple Valley, CA 92307             09/23/14
Ricardo Juarez                        PO Box 901                       Manor, TX 78653                    09/22/14
Roberto Gutierrez                     410 E. Milam                     Falfurrias, TX 78355               09/26/14
Roel Perez                            541 S. Business Hwy 281          Encino, TX 78353                   09/22/14
Roy Longoria                          8700 Honeysuckle Terrace         Austin, TX 78759                   09/23/14
Ruben Trevino, Jr.                    PO Box 173                       Encino, TX 78353                   09/22/14

Sylvia R. Longoria Ind/Executrix of
the Estate of Mateo Longoria, Jr.     PO Box 11                        Encino, TX 78353                   09/23/14
                                                                                                                     Per USPS Attemped
                                                                                                                     10/3/14; 10/8/14;
                                                                                                                     10/18/14
                                                                                                                     returned on or about
                                                                                                                     10/18/2014               12/05/14 - Requested Motion for
Thomas Anthony Ramirez                3833 Kitty Lane                  Corpus Christi, TX 78414                      unclaimed                Substitute Service
Universal Royalty Company Ltd         PO Box 12167                     Dallas, TX 75225                   09/22/14

                                                                                                                     returned on or about
                                                                                                                     11/30/2014
                                                                                                                     unable to forward         12/05/14 - Requested Motion for
Valerie E. Dunham                   3415 Havenbrook Drive Apt 801 Kingwood, TX 77339                  no             attempted - not know      Substitute Service
Viola & Matias Canales              PO Box 171                         Tivoli, TX 77990                  09/23/14
  * The parties listed below are parties the plaintiffs attempted service on in addition to the parties the defendant provided initially. Plaintiff felt that the Defendants would
                              eventually require these additional parties to be served and were attempting to eliminate the service issue for good.




                                                Green highlighted fields indicate Court Ordered Defendents that were served.
                                                Yellow highlights indicate unserved.
                                                                                                    returned; unable to forward, 12/05/14 - Requested Motion for
Armando & Maria O. Garcia    214 Winewood Drive           San Antonio, TX 77821     no              address unknown              Substitute Service




                                                                                                                                12/05/14 - Requested Motion for
Daniel E. Longoria           8543 Timber Lodge            San Antonio, TX 78250     no              returned; unable to forward Substitute Service
Benjamin Ivan Longoria       280 Easy Street Apt 505      Mountain View, CA 94043        10/08/14
Beverly York                 5555 Richard Avenue          Dallas, TX 75206               09/25/14
Carlos Rodriguez             10505 White Clover Terrace   Potomac, MD 20854              09/25/14
Cecilia Longoria             618 Austin Street            Liberty, TX 77575              09/25/14
Consuelo & Fidencio Perez    541 S. Business Hwy 281      Encino, TX 78353               09/22/14
Dan York                     16039 Maricopa Hwy           Bakerfield, CA 93311           09/25/14
                                                                                                    customer refused; she is   12/05/14 - Requested Motion for
Dora Garza Villarreal        1100 Yucca                   McAllen, TX 78501         no              Garza but not Villarreal   Substitute Service
Edna L. Wright               2129 Fairfax Road            Denton, TX 76205-5411          09/22/14
Elaine Longoria Mustard      PO Box 338                   Marfa, TX 78843                10/20/14
                                                                                                                                12/05/14 - Requested Motion for
Eliza L. Villarreal          1917 Central Avenue          Port Lavaca, TX 77979     no              returned; unable to forward Substitute Service
                                                                                                                                12/05/14 - Requested Motion for
Elva R. and Oscar Hinojosa   300 West Little Field        Falfurrias, TX 78355      no              unclaimed                   Substitute Service
Elva Villarreal Garza        3606 Oaklawn                 Victoria, TX 77901             09/23/14
Emma Lamar Vela              729 Ridge Crest Circle       Denton, TX 76205-5411          09/23/14
Enrique Perez                118 E. Bennett               Falfurrias, TX 78355           09/24/14
                                                                                                                                12/05/14 - Requested Motion for
Esther Longoria Ramirez      PO Box 7641                  Encino, TX 78353          no              returned; unable to forward Substitute Service
                                                                                                                                12/05/14 - Requested Motion for
Eufrasia Ramirez             PO Box 75                    Encino, TX 78353          no              returned; unable to forward Substitute Service

Fidencio Perez, Jr.          PO Box 154                   Encino, TX 78353               09/29/14
Floridor Zamora                   PO Box 13                      LaGrulla, TX 78548               09/24/14

Gilberto Lopez                    6006 Blue Water Drive          Corpus Christi, TX 78415         09/20/14

Gloria I. Gutierrez Ybanez        PO Box 594                     Hebbronville, TX 78361           09/23/14

Gloria T. Juarez                  PO Box 457                     Manor, TX 78653                  09/23/14
                                                                                                                                         12/05/14 - Requested Motion for
Guadalupe Longoria Garza          PO Box 44                      Encino, TX 78353            no              returned; unable to forward Substitute Service
Hector Perez                      313 San Saba Street            Falfurrias, TX 78355             09/30/14

Homar Perez c/o First National Bank PO Box 678                   Falfurrias, TX 78355             09/22/14

                                                                                                                                         12/05/14 - Requested Motion for
Homero Rodriguez                  10908 B Crown Colony           Austin, TX 78747            no              returned unable to forward Substitute Service
                                                                                                                                         12/05/14 - Requested Motion for
Idalia Villarreal                 1917 Central Avenue            Port Lavaca, TX 77979       no              returned; unable to forward Substitute Service
                                                                                                           returned; resend to 3825
                                                                                                           Iverness Drive, Houston,
                                                                                                           TX 77019-1105
                                                                                                           Resent to address above,
Janiece M. Longoria               23 W. Terrace Drive            Houston, TX 77007                11/24/14 served 11/24/2014

                                  Kleberg First National Bank FAO
Joe Henkel, Trustee               Max J Luther III, PO Drawer 911 Kingsville, TX 78364            09/22/14
John C. York                      6633 N. Mesa Street             El Paso, TX 79912               09/25/14
Jose A. Gutierrez                 PO Box 327                      Hebbronville, TX 78361          09/24/14

Juan Luis Lopez                   1105 North Juarez              Rio Grande City, TX 78582        09/23/14
Juan Manuel Perez                 PO Box 596                     Ben Bolt, TX 78342                          returned; deceased
                                                                                                                                  12/05/14 - Requested Motion for
Lisando Longoria                 HCR Box 16                Linn, TX 78563             no              returned; unable to forward Substitute Service


                                                                                                                                  12/05/14 - Requested Motion for
Lucas Ramirez, Jr.               PO Box 75                 Encino, TX 78353           no              returned; unable to forward Substitute Service
                                                                                                                                  12/05/14 - Requested Motion for
Marcario L. Ramirez              PO Box 75                 Encino, TX 78353           no              returned; unable to forward Substitute Service


                                                                                                      returned; unable to forward; 12/05/14 - Requested Motion for
Maria Rita Longoria              HCI Box 16                Linn, TX 78563             no              insufficient address         Substitute Service
                                                                                                                                   12/05/14 - Requested Motion for
Marta R. Perez                   PO Box 75                 Encino, TX 78353           no              returned; unable to forward Substitute Service

Matias Ramirez                   Star Route 2, Box 91A     Beeville, TX 78102         no              returned; unable to forward
Mauro Longoria                   1310 Casa Linda Drive     Corpus Christi, TX 78411        09/22/14
                                                                                                                                    12/05/14 - Requested Motion for
Narciso Longoria                 243 Parchman              San Antonio, TX 78214      no              refused                       Substitute Service


                                                                                                                                  12/05/14 - Requested Motion for
Octavio Longoria                 HCR-1                     Encino, TX 78353           no              returned; unable to forward Substitute Service
Olivia P. Longoria
c/o Sylvia L. Cuellar            2010 East Hwy 285         Falfurrias, TX 78355            09/20/14
Oscar and Angelita R. Ramirez    6410 Longflower Lane      Kingwood, TX 77345              09/23/14
                                                                                                                                   12/05/14 - Requested Motion for
Raul F. Garcia                   400 E. Theodura Street    San Diego, TX 78384        no              returned; no mail receptacle Substitute Service
Richard Longoria                 Star Route                Encino, TX 78353                09/22/14

Rio National Bank c/o Ester L.                                                                                                    12/05/14 - Requested Motion for
Ramirez                          PO Box 4196               McAllen, TX 78504          no              returned; unable to forward Substitute Service

Rita R. & Gonzalo Garcia         1115 West Elsmere Place   San Antonio, TX 78201      no              returned; unable to forward
                                                                                                             12/05/14 - Requested Motion for
Rosendo Ramirez        PO Box 75              Encino, TX 78353    no              unable to forward          Substitute Service
Sam Longoria           1623 Milford Street    Houston, TX 77006        09/23/14

                                                                                                              12/05/14 - Requested Motion for
Sara Longoria Vela     PO Box 468             Premont, TX 78375   no              returned; unable to forward Substitute Service

                                                                                  returned; unable to forward; 12/05/14 - Requested Motion for
Sulema L. Gutierrez    Star Route             Encino, TX 78353    no              insufficient address         Substitute Service
Sylvia Pena            HCR 1 Box 143          Encino, TX 78353         09/22/14
                                                                                                              12/05/14 - Requested Motion for
William & Clara York   1701 Esperanza         McAllen, TX 78501                   returned; unable to forward Substitute Service
William York, Jr.      9158 Gleneagle Drive   Blaine WA 98230          09/23/14